     Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 1 of 35

 1   JACKSON LEWIS P.C.
     JAMES T. JONES (SBN 167967)
 2   DOUGLAS M. EGBERT (SBN 265062)
     400 Capitol Mall, Suite 1600
 3   Sacramento, California 95814
     Telephone: (916) 341-0404
 4   Facsimile: (916) 341-0141
     Email: jamesjones@jacksonlewis.corn
 5          douglas.egbert@jacksonlewis.corn

 6   Attorneys for Defendant
     SEE'S CANDIES, INC.
 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   JEANIE MAIER,                                         CASE NO.

12                  Plaintiff,                             DEFENDANT SEE'S CANDIES, INC.'S
                                                           NOTICE OF REMOVAL OF CIVIL
13          v.                                             ACTION

14   SEE'S CANDIES, INC.; and DOES 1-100,
                                                           28 U.S.C. §§ 1331, 1441(a), and 1446
     inclusive,
                                                           FEDERAL QUESTION
15
                                                           JURISDICTION
16                  Defendants.
                                                           Complaint Filed:     April 12, 2019
                                                           Trial Date:          None Set
17

18

19          TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
20   EASTERN DISTRICT OF CALIFORNIA:

21          PLEASE TAKE NOTICE that SEE'S CANDIES, INC. ("Defendant"), hereby removes this

22   action from the Superior Court in the State of California for the County of Sacramento to the United

23   States District Court for the Eastern District of California, Sacramento Division. This Court has

24   original jurisdiction under 28 U.S.C. § 1331, and is one which may be removed to this Court

25   pursuant to 28 U.S.C. § 1441(a) in that it is a civil action involving a federal question. Removal is

26   made pursuant to 28 U.S.C. § 1446, and on the following grounds:

27   ///

28   ///
                                                      1
                  DEFENDANT SEE'S CANDIES, INC.'S NOTICE OF REMOVAL OF CIVIL ACTION
     Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 2 of 35


 1                     SERVICE AND PLEADINGS FILED IN STATE COURT

2             1.    On or about April 12, 2019, Plaintiff JEANIE MAIER ("Plaintiff') filed an action

 3   in the Superior Court of the State of California, in and for the County of Sacramento, entitled Jeanie

 4   Maier v. See's Candies, Inc., and DOES 1 — 100, inclusive, designated as case number 34-2019-

 5   00254339-CU-OE-GDS ("Complaint"). A true and correct copy of the Complaint is attached

 6   hereto as EXHIBIT A and is incorporated herein by reference.

 7            2.    Plaintiffs Complaint purports to allege the following four causes of action against

 8   Defendant: (1) Employment Discrimination (Disability) [Cal. Gov. Code § 12940(a)]; (2) Failure

 9   to Accommodate Disability [Cal. Gov. Code § 12940(m)], (3) Failure to Engage in the Interactive

10   Process [Cal. Gov. Code § 12940(n)]; and (4) Disability Discrimination [42 U.S.C. § 12101, et

11   seq.].

12            3.    On May 6, 2019, Plaintiff personally served Defendant's agent for service of process

13   in California with the Complaint.

14            4.    On May 30, 2019, Defendant timely filed its Answer to the Complaint ("Answer")

15   with the Sacramento County Superior Court, making a general denial as permitted by California

16   Code of Civil Procedure § 431.30(d), and asserting various affirmative defenses. A true and correct

17   copy of the Answer is attached as EXHIBIT B and incorporated herein by reference.

18            5.    Attached hereto as EXHIBIT C are true and correct copies of all other pleadings

19   and documents currently on file with the State Court in the action.

20            6.    Defendant is informed and believes that the aforementioned exhibits constitute all

21   of the process, pleadings, and orders on file in the State Court action.

22                                     TIMELINESS OF REMOVAL

23            7.    Defendant filed and served this Notice of Removal on or about May 31, 2019, which

24   was within thirty (30) days after Defendant was served with a copy of the Complaint and within

25   one (1) year after the state court action was filed. See Murphy Bros., Inc. v. Michetti Pipe Stringing,

26   Inc., 526 U.S. 344, 353 (1999) (actual service of process is the official trigger for responsive action

27   by a named defendant, as opposed to receipt of complaint through other means). Thus, this Notice

28   of Removal was filed within the time period provided by 28 U.S.C. § 1446.
                                                  2
                   DEFENDANT SEE'S CANDIES, INC.'S NOTICE OF REMOVAL OF CIVIL ACTION
     Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 3 of 35

1                          NOTICE TO ALL PARTIES AND STATE COURT

2           8.      In accordance with 28 U.S.C. § 1446(d), Defendant's counsel certifies that a copy

3    of this Notice of Removal and all supporting papers promptly will be served on all parties and filed

4    with the Clerk of Sacramento County Superior Court. As a result, all procedural requirements

 5   under 28 U.S.C. § 1446 are satisfied.

6                                          FEDERAL QUESTION

 7          9.      This Court has original jurisdiction of this action pursuant to 28 U.S.C. § 1331.

 8   Pursuant to 28 U.S.C. § 1441(a), Defendant may remove this action to this Court because the action
 9   involves alleged violations of the laws of the United States. Specifically, Plaintiff alleges that

10   Defendant discriminated against her because of her disability, and failed to engage in an interactive

11   process to determine how to accommodate her condition, all in violation of the Americans with

12   Disabilities Act of 1990 ("ADA") (42 U.S.C. § 12101, et seq.). (EXHIBIT A, Complaint, Fourth

13   Cause of Action, 5:12-28.)

14          10.     Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over the

15   remaining claims and issues alleged in the Complaint because the claims are so related to Plaintiffs

16   ADA claims that they form part of the same case and/or controversy. Specifically, Plaintiffs ADA

17   claims and state law claims all arise from the same facts that concern Plaintiffs employment with

18   Defendant and the events surrounding her purported disability, including whether an interactive

19   process occurred, whether Defendant was obligated to provide Plaintiff with a reasonable

20   accommodation, and if so, whether such an accommodation was provided. Each of Plaintiff s

21   claims would ordinarily be expected to be tried in a single judicial proceeding.

22                                           VENUE IS PROPER

23          11.     Venue lies in the United States District Court for the Eastern District of California

24   pursuant to 28 U.S.C. §§ 1391(b), 1441(a) and 1446(a) because the State Court action was filed in

25   this District, this is the District where the State Court is pending, and this is the District where the

26   events or omissions giving rise to Plaintiffs claims occurred.

27   ///

28   ///
                                                   3
                   DEFENDANT SEE'S CANDIES, INC.'S NOTICE OF REMOVAL OF CIVIL ACTION
     Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 4 of 35

1                                         CONSENT TO REMOVAL

2           12.     Defendant is unaware of any other defendants having been named or served with

3    the Complaint in this action. Thus, in accordance with 28 U.S.C. § 1446(b), all named defendants

4    in this action consent to removal.
                                                  *****
 5

6           WHEREFORE, Defendant prays that the above action now pending against it in the

 7   Superior Court of the State of California, County of Sacramento, be removed to this Court.

 8   Dated: May 31, 2019                         JACKSON LEWIS P.C.
 9

10                                               By: /s/ Douglas M. Egbert
11                                                       JAMES T. JONES
                                                         DOUGLAS M. EGBERT
12                                               Attorneys for Defendant
                                                 SEE'S CANDIES, INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
                   DEFENDANT SEE'S CANDIES, INC.'S NOTICE OF REMOVAL OF CIVIL ACTION
Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 5 of 35




            EXHIBIT A
      Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 6 of 35



1  Matthew R. Eason (SBN 160148)
   Kyle K. Tambornini (SBN 160538)
2 Erin M. Scharg (SBN 285311)
  -EA-SON •&•TAMBORMNJ, AL-C                                                FILED/ENDORSED
3 1234 H Street, Suite 200
   Sacramento, CA 95814                                                            APR 1 2 2019
4 Telephone: (916) 438-1819
   Facsimile: (916) 438-1820                                               By:          Kennedy
                                                                                      Deputy Clerk
     Attorneys for Plaintiff
6    Jeanie Maier

7

8                              SUPERIOR COURT OF THE STATE OF CALIFORNIA

9                                             COUNTY OF SACRAMENTO

10

11   JEANIE MAIER,                                          Case No. 3 .4:20 1 9 40254339

12                               Plaintiff;                 COMPLAINT FOR DAMAGES

13   v.                                                     (1) Employment Discrimination (DiOability)
                                                            [Cal. Gov, Code § 12940(a)]
14   SEES CANDIES, INC, and DOES 1-100,
     inclusive,                                             (2) Failure to Accommodate Disability
15                                                          [Cal. Gov. Code § 12940(m)]
                                 Defendants.                (3) Failure to Engage in the Interactive
16                                                          Process [Cal. Gov. Code § 12940(n)]
                                                            ( 4) Disability Discrimination        •
17                                                          [42 U.S.C. § 12101, et seq.]
18
                                                             DEMAND FOR JURY TRIAL
19
20

21           Plaintiff Jeanie Maier ("Maier" or "Plaintiff) complains and alleges as follows:

22                                                INTRODUCTION

23           1. This action seeks remedies for the unlawful discrimination that Maier experienced as a
24
     Lead Clerk on the management team for See's Candies, Inc. ("See's").
25
             2. This is an action for damages due to (1) Discrimination on the Basis of Disability; (2)
26
     Failure to Accommodate Disability; (3) Failure to Engage in. the Interactive Process; (4) Violation of
27
     Americans with Disabilities Act.
28

            Case No.
                                                COMPLAINT FOR. DAMAGES
      Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 7 of 35



1                                         JURISDICTION AND VENUE

2           3. Jurisdiction and venue are proper in this Court because all of the claims alleged here
3
     arose in Sacramento County, and all of the defendants were and/or are residents of Sacramento
4
     County or are doing business in Sacramento County.
 5
            4. The amount in controversy is within the jiniSdietiOn of this Court.
6
                                                      PARTIES
7

 8           5. Plaintiff Maier is, and at all relevant times, was an individual with a physical disability

9    and medical condition. IVIaier is an individual and is a resident of the State of California, County of
10   Sacramento. Sees employed Maier in Sacramento County, California, for starting in October of 2007 to
11
     present;. At-all times during his employment Maier was fully qualified for his position and was
12
     performing her job duties well. See's subjected Maier to discrimination on the basis of his physical
13
     disability and medical condition.
14
15           6. See's is, upon information and belief, a corporation existing and operating in the State

16   of California, County of Sacramento.

17           7. The true names and capacities., whether individual; corporate, associate, and the true
18
     involvement of Defendants sued here as Does 1 thorough 10, inclusive, are unknown to Plaintiff who
19
     therefore sues these Defendants by fictitious names and will amend this Complaint to show the true
20
     names, capacities, and involvement when ascertained. Plaintiff is informed and believes and alleges
21
     that each of the Defendants designated as a Does is responsible in some manner for the events and
22

23   happenings referred to here,. and that Plaintiffs injuries and damages were in part.caused by these

24   Defendants,

25   //
26
     /1
                                                                                                      ., •
27
     //
28

             Case No.                                        2
                                                COMPLAINT FOR DAMAGES
     Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 8 of 35



 1                             EXHAUSTION OF ADMINISTRATIVE REMEDIES
2              8. On or about March 27, 2019, Plaintiff filed a timely charge of discrimination against
 3
     See's with the California Department of Fair Employment and Housing ("DFEH''), a copy of which is
4
     attached hereto an incorporated herein.
5
               9. On or about March 27; 2019, the DFEII issued Praintiff-a notice oftight-to-sue in
 6
     connection with this charge.
 7

 8             11. Plaintiff has exhausted the administrative remedies available to her.

 9                                          FIRST CAUSE 01? ACTION
                                       Employment Discrimination (Disability)
10                                      Violation of Cal. Gov. Code§ 12940(a)
11
               28. Plaintiff re-alleges and incorporates by reference all previous allegations.
12
               29. During the course of his employment with See's, Plaintiff suffered from a serious
13
     physical disability and medical condition that requires ongoing treatment and limits major life
14

15   activities.

16             30. See's knew that Plaintiff had a physical disability and medical condition.

17             3-1. Plaintiff is. able to perform the essential job duties with reasonable accommodation for her
18   physical disability and medical condition.
19
               32. See's has failed to accommodate Plaintiffs condition and failed to engage in aninteractive
20
     process to determine how to accommodate her condition.
21
               33. As a result of Defendants' conduct, Plaintiff has suffered damages, including economic
22

23   losses and emotional. distress,. in.an. amount to be determined at trial.,

24             35. See's's actions were willful, malicious, fraudulent, and oppressive, and were

25   committed with the wrongful intent to injure the Plaintiff and in conscious disregard of Plaintiffs
26
     rights.
27
     I/
28

               Case No.                                       3
                                                 COMPLAINT FOR DAMAGES
       Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 9 of 35



                                           SECOND CAUSE OF ACTION
                                               Failure to Accommodate
                                        Violation of Cal. Gov. Code § 12940(m)
 3
               36, Plaintiff re-alleges and incorporates by reference all previous allegations,
 4
               37. During the course of her employment with See's, Plaintiff suffered from a serious
 5
     physical disability and' medical condition that requires ongoing treatment and limits major life
 6
     activities.
 7

 8             38. See's knew that Plaintiff had a physical disability and medical condition.

 9             39. Plaintiff was able to perform the essential job duties with reasonable accommodation
10   for his physical disability and medical condition. At all times during his employment, Plaintiff was
11
     otherwise qualified to do her job.
12
               40. see's tailed to reasonably   accommodate Plaintiff.
13
               41. As a result of Seesls conduct, Plaintiff has suffered damages, including economic
14

15   losses and emotional distress, in an amount to be determined at trial.

16             42. See' s's actions were willful, malicious, fraudulent, and oppressive, and were

17 • committed with the wrongful intent to injure the Plaintiff and in conscious disregard of Plaintiff's

18   rights.
19
                                             TIIIRD CAUSE OF ACTION
20                                    Failure to Engage in the Interactive Process
                                        Violation of Cal. Gov. Code § 12940(n)
21
               43. Plaintiff re-alleges and incorporates by reference all previous allegations.
22

23             44. During the course of her employment with See's, Plaintiff suffered from. a serious,

24    physical disability and medical condition that requires ongoing treatment and limits major life

25    activities,
26
               45. See's knew that Plaintiff had a physical disability and medical condition.
27
               46, Plaintiff was able to perform the essential job duties with reasonable accommodation
28

               Case No.                                        4
                                                   COMPLAINT FOR DAMAGES
     Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 10 of 35



1    for her physical disability and medical condition.

2              47. Plaintiff attempted to obtain reasonable accommodations. Plaintiff was willing to participate
a
     in the interactive process to determine reasonable accommodation,
4
               48. See's failed to engage in a timely good-faith interactive process with Plaintiff to
 5
     determine an effective reasonable accommodation.
6
               49. As a result of See' s's conduct, Plaintiff has suffered damages, including economic.
7

 8   losses and emotional distress, in an amount to be determined at trial.

 9             50. See's's actions were willful, malicious, fraudulent, and oppressive, and were
10   committed with the wrongful intent to injure the Plaintiff and in conscious disregard of Plaintiffs
11
     rights.
12
                                            le 01111.111 44...ALJ .e:,
13                                             Disability Discrimination
                                          Violation of 42 11.S.0 § 12101, et seq.
14
15             51. Plaintiff re-alleges and incorporates by reference all previous allegations.

16             52. Plaintiff has a physical impairment that substantially limits one or more of her major

17             53. Plaintiff was able to safely perform the essential job duties with reasonable
18   accommodation for her physical disability and medical condition. At all times during his employment,
19
     Plaintiff was otherwise qualified to do her job. See's denied Plaintiff such accommodation,
20
               54. See's did not address or grant Maier's requests for accommodation. Despite See's's
21
     knowledge of "Vialet's physical impailluent, See's failed to engage in an interactive process to
22

23   detesinine how to. accommodate his condition.

24             56. As a result of Defendants' conduct, Plaintiff has suffered damages, including economic
25    losses and emotional distress, in an amount to be determined at trial.
26
               57. See's's actions were willful, malicious, fraudulent, and oppressive, and were
27
      committed with the wrongful intent to injure the Plaintiff and in conscious disregard of Plaintiffs rights.
28

               Case No.                                            5
                                                  COMPLAINT FOR DAMAGES
      Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 11 of 35



 1                                                   JURY DEMAND

                67. Plaintiff Jeanie Maier demands a trial by jury.
 3
                                                 PRAYER FOR RELIEF
 4
     WHEREFORE, Plaintiff prays for relief as follows:
 5
                1. For general damages according to proof on each cause of action for which such
 6
     damages are available;
 7

 8              2. For special damages, according to proof on each. cause of action for which such

 9   damages are available;
10              3. For compensatory damages, according to proof on each cause of action for whicksuch
11
     damages are available;
12
                4. For punitive damages, according to proof on each cause of action for which such
13
     damages are available;
14
                5.For prejudgment and post judgment interest according to law;
15
16              6. For reasonable attorneys' fees incurred in this action on those causes of action for which

17   such fees are recoverable under the law;
18              7. For costs of suit incurred in this action; and
19
                8. For such other and further relief as the Court deems proper and just.
20
     • Dated:                                                       EASON & TAMBORNINI, ALC
21

22

23                                                                  By:
                                                                          Matthew R. Eason, Esq.
24                                                                        Erin M. Scharg, Esq.
                                                                          Attorneys for Plaintiff
25

26
27

28

                Case No.                                   6
                                                  COMPLAINT FOR DAMAGES
Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 12 of 35




                          Exhibit "A
     Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 13 of 35

            M'ATUELALEMIta I Business      r:VIMIMOr   SIITVICCM ervi                                    OVERNOR
                                                                                               KEVIN KISH, DIRECTOR
            DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
            2210 1-( 6un Drive,  Suite 100 I Elk Grove I GA 196758
            (300) 88,1.1604 (Voice) I (800) 700-2320 (TTY)1Callfornia's Relay Service at 711
iy
            http://www,cliah.ca.gov I Email; contacLceMergdfeh.cs.gov



     March 27, 2019

     RE:    Notice of Filing of Discrimination Complaint
            DFEH Matter Number: 201903-05604828
            Right to Sue: Maier / See's Candy Incorporated

     To All Respondent(s):

     Enclosed is a copy of a complaint of discrimination that has been filed with the
     Department of Fair Employment and Housing (DFEH) in accordance with Government
     Code section 12960, This constitutes service of the complaint pursuant to Government
     Code section 12962. The complainant has requested an authorization to file a lawsuit.
     This case is not being investigated by DFEH and is being closed immediately. A copy of
     the Notice of Case Closure and Right to Sue is enclosed for your records.

     Please refer to the attached complaint for a list of all respondent(s) and their contact
     information.

     No response to DFEH is requested or required.

     Sincerely,


     Department of Fair Employment and Housing
     Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 14 of 35




 1                     COMPLAINT OF EMPLOYMENT DISCRIMINATION
                             BEFORE THE STATE OF CALIFORNIA
 2                   (DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                     Under the California Fair Employment and Housing Act
 3
                                 (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Jeanie Maier                                              DFEH No. 201903-05604828
 6                                 Complainant,
 7 vs.
 8    See's Candy Incorporated
      210 El Camino Real
 9    South San Francisco, California 94080-5998
10
                           Respondents
11
12 1, Respondent See's Candy Incornorpfprg iq                    ikjo,t      Undor the
   California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.).
13
   2. Complainant Jeanie Maier, resides in the City of Citrus Heights State of
14
   California.
15
   3. Complainant alleges that on or about December 26, 2018, respondent took the
16 following adverse actions:
17 Complainant was harassed because of complainant's disability (physical or

18 mental).
19 Complainant was discriminated against because of complainant's family care or
     medical leave (cfra) (employers of 50 or more people), disability (physical or mental)
20 and as a result of the discrimination was reprimanded, denied a work environment
     free of discrimination and/or retaliation, denied reasonable accommodation for a
21 * disability,
                 denied work opportunities or assignments.
22
     Complainant experienced retaliation because complainant reported or resisted
23 any form of discrimination or harassment, requested or used a disability-related
     accommodation and as a result was reprimanded, denied a work environment free
24 of discrimination and/or retaliation, denied reasonable accommodation for a
     disability.
25
26
27                                                  -1-
                                   Complaint — DFEH No. 201903-05604828
28
      Date Filed: March 27, 2019
     Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 15 of 35




 1
   Additional Complaint Details: Requested reasonable accommodation to the
 2 District Manager in April of 2011 for training on a new computer system. I suffer from
   ADHD as well as tracking and transposition with dyslexia and formatting issues
 3
   which were originally diagnosed when I was 12 years old. I have medical and testing
 4 records to substantiate my disabilities.
 5 I made my second request for reasonable accommodation to the Regional Manager
   in April of 2017. I was told that she would address this issue with the District
 6 Manager. No one got back to me.
 7
   I made my third request for reasonable accommodation to the District Manager in
 8 October of 2018. Nothing was done.
  9 I reinjured my lower back, left elbow, right shoulder and my right knee on
    12/26/2018. My original injury to 2013 I was on worker's comp from February to
 10 August and 2017 off work (sick pay).
 11
    I have been out of work since 12/26/2018. 1 was told to report back to work by the
 i2           i\Aci.,-,,,c;t
                      km I ji311UCil y I.7, 201 l.)t_4. I GUGIVGU Ca 6all    i.;Z.-patLiTiarIt
    on 1/18/2019 stating that I could not return to work because of the neck injury that
.13 my District Manager allowed me to work for 15 months without reasonable
    accommodation. i am currently in a worker's compensation lawsuit with See's Candy
 14
    Incorporated because they will not let me come back to work even though the doctor
 15 released me to go back. My attorney in this matter is Jennifer Eason, Eason and
    Tambornini, 1234 H Street, Sacramento, CA 95814 (916) 438-1819.
 16
17

18
19
20
21
22
23
24
25
26
27                                                 -2-
                                   Complaint— DFEH No. 201903-05604828
28    Date Flied: March 27, 2019
      Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 16 of 35




      VERIFICATION
2 I, Jeanie S Maier, am the Complainant in the above-entitled complaint. I have read
  the foregoing complaint and know the contents thereof, The same is true of my own
3
  knowledge, except as to those matters which are therein alleged on information and
4 belief, and as to those matters, I believe it to be true.

5 On March 27, 2019, I declare under penalty of perjury under the laws of the State of
  California that the foregoing is true and correct,
6
7                                                                      Citrus Heights, CA

 8

 9
10
11
12
13
14
15
16
17

18
19
20
21.
22
23
24
25
26
27                                               -3-
                                Complaint— DEEP, No. 201903-05604828
28 Date Filed: March 27, 2019
Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 17 of 35




                         Exhibit "B"
Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 18 of 35
       STATE OF CALIFORNIA I bleenerni Consumer Serum:,'- end Floreenn Inc:'              V            co
                                                                                              KEVIN KISH, DIRECTOR
       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
       2218 Kausen Drive, Suite 108 I Elk Grove I CA I 95758
       (800) 884-1064  (Voice) I (800) 700-2320 (TTY) California's Relay Service at 711
       htlp://wWw,clreh.ca.gov I Email: centeacernergdfell,ca,gov



March 27, 2019

Jeanie Maier
8265 Summerplace Drive
Citrus Heights, California 95621

RE:   Notice of Case Closure and Right to Sue
      DFEH Matter Number: 201903-05604828
      Right to Sue: Maier / See's Candy incorporated

Dear Jeanie Maier,

This letter informs you that the above-referenced complaint was filed with the
Department of Fair Employment and Housing (DFEH) has been closed effective March
27, 2019 because an immediate Right to Sue notice was requested. DFEH will take no
further action on the complaint.

This !ctter        yo!..11. R!ght.    niitk".".-Z;.    tu VVVVii ti t s ti.  bUCii011
12965, subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. The civil action must be
filed within one year from the date of this letter.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,


Department of Fair Employment and Housing
Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 19 of 35




             EXHIBIT B
     Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 20 of 35


 1     JACKSON LEWIS P.C.
       JAMES T. JONES (SBN 167967)
 2     DOUGLAS M. EGBERT (SBN 265062)
       400 Capitol Mall, Suite 1600
 3     Sacramento, California 95814
       Telephone: (916) 341-0404
 4     Facsimile: (916) 341-0141
       Email: jarnesfones@jackyonlewis.corn
 5            douglas.egbert@jacksordewis.com
 6     Attorneys for Defendant
       SEE'S CANDIES, INC.
 7
 8
                                        SUPERIOR COURT OF CALIFORNIA
 9
                                           COUNTY OF SACRAMENTO
10

11
      JEANIE MAIER,                                       Case No. 34-2019-0025433 9-CU-OE-GDS
12
                      Plaintiff,                          DEFENDANT SEE'S CANDIES, INC.'S
13                                                        ANSWER TO PLAINTIFF'S
              v.                                          COMPLAINT FOR DAMAGES
14
      SEE'S CANDIES, INC.; and DOES 1-100,
15    inclusive,                                          Complaint Filed: April 12, 2019
                                                          Trial Date:      None Set
16

17
                      Defendants.                                                      BY FAX
18

19            SEE'S CANDIES, INC. ("Defendant") hereby submits this Answer to JEANIE MAIER'S

20    ("Plaintiff') unverified Complaint for Damages ("Complaint") as follows:

21                                            GENERAL DENIAL

22            Pursuant to Code of Civil Procedure section 431.30(d), Defendant denies, generally and

23    specifically, each and every allegation contained in Plaintiff's Complaint.

24                                         AFFIRMATIVE DEFENSES

25            By way of affirmative defenses to the allegations of the Complaint herein, and to the

26    various causes of action thereof, Defendant alleges as follows:

27

28     ///
                                                      1
      Defendant's Answer to Complaint                                             Maier v, See's Candies, Inc,
                                                                    Case No,: 34-2019-00254339-CU-0E-GDS
     Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 21 of 35

1                                       FIRST AFFIRMATIVE DEFENSE

2            Plaintiff's Complaint as a whole and each purported cause of action alleged therein fail to

3     state facts sufficient to constitute a cause of action against Defendant.

 4                                   SECOND AFFIRMATIVE DEFENSE

 5           Plaintiff's Complaint and each purported cause of action alleged therein are barred by the

 6    doctrine of after-acquired evidence, or the doctrine of after-acquired evidence limits and reduces

7     Plaintiff's alleged damages.

 8                                      THIRD AFFIRMATIVE DEFENSE

 9            Any damages for alleged discrimination must be barred or reduced under the doctrine of

10    avoidable consequences because: (1) Defendant exercised reasonable steps to prevent and correct

11    any workplace conduct alleged to be unlawful; (2) Plaintiff unreasonably failed to use the
12    preventive and corrective measures Defendant provided; and (3) reasonable use of Defendant's

13    procedures would have prevented at least some of the harm Plaintiff allegedly suffered.

14                                   FOURTH AFFIRMATIVE DEFENSE

15             Plaintiff's purported claims for emotional distress and other injuries are barred in whole

16    or in part by the exclusive remedy provisions of the California Workers' Compensation Act (see

17    California Labor Code section 3600 et seq.).

18                                      FIFTH AFFIRMATIVE DEFENSE

19             Plaintiff's Complaint and each purported cause of action alleged therein are barred

20    because all actions taken by Defendant with respect to Plaintiff were taken for legitimate,

21    non-discriminatory business reasons.

22                                      SIXTH AFFIRMATIVE DEFENSE

23            Plaintiff's Complaint and each purported cause of action alleged therein are barred in

24    whole or in part because any and all actions taken by Defendant with respect to Plaintiff were

25    job related for the positions in question and consistent with business necessity.

26    ///

27    ///
28    ///
                                                        2
      Defendant's Answer to Complaint                                                Maier v. See's Candies, Inc.
                                                                       Case No.: 34-2019-00254339-CU-OE-GDS
     Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 22 of 35

 1                                 SEVENTH AFFIRMATIVE DEFENSE
 2            Defendant cannot be held liable for any conduct alleged in the Complaint to the extent
 3    the individuals who allegedly engaged in the conduct against Plaintiff were not acting within the
 4    course and scope of their employment or agency.

 5                                  EIGHTH AFFIRMATIVE DEFENSE

 6            Plaintiff's purported First, Second, and Third Causes of Action are barred in whole or in
 7    part by the applicable statutes of limitations including, but not limited to, California Government

 8    Code sections 12960 and 12965, Plaintiff's purported Fourth Cause of Action is barred in whole

 9    or in part by the applicable statutes of limitations including, but not limited to, 42 USC §2000e-5.
10                                      NINTH AFFIRMATIVE DEFENSE

11           Plaintiff is barred from recovering any damages for lost wages, benefits and compensation
12    of any kind, or such damages must be reduced, to the extent Plaintiff failed to exercise reasonable

13    diligence to mitigate her alleged damages.

14                                      TENTH AFFIRMATIVE DEFENSE

15           Defendant is entitled to a set off for any amounts of benefits and other payments Plaintiff

16    received to cover or mitigate her alleged losses including, but not limited to, anything received in

17    connection with workers' compensation and/or other disability-related payments, pursuant to the
18    common law doctrine of offset and the doctrine prohibiting double recovery.
19                                ELEVENTH AFFIRMATIVE DEFENSE

20            Plaintiff's Complaint and each purported cause of action therein are barred in whole or in

21    part to the extent Plaintiff failed to exhaust her administrative remedies under the California Fair
22    Employment and Housing Act, Government Code sections 12960 and 12965 and/or 42 USC

23    §2000e-5.

24                                 TWELFTH AFFIRMATIVE DEFENSE

25            Any recovery on Plaintiff's Complaint and each purported cause of action alleged therein
26    are barred in whole or in part by Labor Code sections 2854 and 2856 in that Plaintiff failed to use

27    I/I

28    HI
                                                       3
      Defendant's Answer to Complaint                                              Maier v. See's Candies, Inc.
                                                                     Case No,: 34-2019-00254339-CU-OE-GDS
     Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 23 of 35

1     ordinary care and diligence in the performance of her duties and failed to comply substantially

 2    with the reasonable directions of her employer.

 3                               THIRTEENTH AFFIRMATIVE DEFENSE

 4           Plaintiff's Complaint and each purported cause of action therein are barred in whole or in

 5    part because any accommodation she sought for her alleged disability or medical condition would

6     have imposed an undue hardship on Defendant.

7                                FOURTEENTH AFFIRMATIVE DEFENSE

 8           Plaintiffs Complaint and each purported cause of action therein are barred in whole or in
 9    part because any accommodation she sought for her alleged disability or medical condition would
10    have imposed a risk of substantial harm to Plaintiff and/or others.

11                                FIFTEENTH AFFIRMATIVE DEFENSE

12           As to Plaintiff's First and Fourth Causes of Action, assuming, arguendo, that it is found

13    that Defendant's actions were motivated by both discriminatory and non-discriminatory reasons,

14    the non-discriminatory reasons, standing alone, would have induced Defendant to make the same
15    decision(s) with respect to Plaintiffs employment.

16                                SIXTEENTH AFFIRMATIVE DEFENSE

17           Plaintiffs Complaint and each purported cause of action alleged therein are barred by the

18    doctrines of laches, estoppel, waiver, and unclean hands.
                                                      *****
19

20           Because Plaintiff's Complaint is couched in conclusory terms, Defendant cannot fully

21    anticipate all defenses that may be applicable to this action. Accordingly, Defendant's right to

22    assert additional defenses, if and to the extent such defenses are applicable, is hereby reserved.

23                                                  PRAYER

24            WHEREFORE, Defendant prays for judgment as follows:

25            1.      That Plaintiff take nothing by her Complaint;

26            2,       That Plaintiff's Complaint be dismissed in its entirety with prejudice;

27            3.       That Plaintiff be denied each and every demand and prayer for relief contained in

28    the Complaint;
                                                        4
      Defendant's Answer to Complaint                                               Maier v. See's Candies, Inc,
                                                                      Case No.: 34-2019-00254339-CU-OE-GDS
     Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 24 of 35

 1           4.       For costs of suit incurred herein, including reasonable attorneys' fees; and

 2           5.       For such other and further relief as the Court deems just and equitable.

 3    Dated: May 30, 2019                           JACKSO               P.C.
 4

 5                                                  By:
 6                                                           AMES T.11 ONES
                                                            DOUGL      M. EGB RT
 7                                                  Attorneys for Defendant
                                                    SEE'S CANDIES, INC.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
      Defendant's Answer to Complaint                                              Maier v. See's Candies, Inc.
                                                                     Case No.: 34-2019-00254339-CU-OE-GDS
     Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 25 of 35

 1                                          PROOF OF SERVICE
 2            I, Elaine M. Blizzard, declare:

 3           I am employed in the County of Sacramento, State of California, I am over the age of
      18 years and not a party to the within action; my business address is Jackson Lewis P.C.,
 4    400 Capitol Mall, Suite 1600, Sacramento, California 95814.
 5            On May 30, 2019, I served the within:
 6       DEFENDANT SEE'S CANDIES, INC.'S ANSWER TO PLAINTIFF'S COMPLAINT

 7    on the parties in said action:
 8
             by personally delivering a true and correct copy thereof to the person at the address set
 9           forth below, in accordance with Code of Civil Procedure section 1011(a).

10           by placing a true and correct copy thereof enclosed in a sealed envelope with postage
             thereon fully prepaid for deposit in the United States Post Office mail box, at my business
11           address shown above, following Jackson Lewis P.C.'s ordinary business practices for the
       X     collection and processing of mail, of which I am readily familiar, and addressed as set
12           forth below. On the same day correspondence is placed for collection and mailing, it is
             deposited in the ordinary course of business with the United States Postal Service.
13
             by depositing a true and correct copy thereof enclosed in a sealed envelope with delivery
14           fees thereon fully prepaid in a box or other facility regularly maintained by Golden State
             Overnight Delivery Service or delivering to an authorized courier or driver authorized by
15           Golden State Overnight Delivery Service to receive documents, addressed as set forth
             below,
16
             by forwarding a true and correct copy thereof electronically from e-mail address
17           elaine,blizzard@jacksonlewis.com to the person(s) at the e-mail address(es) set forth
             below,
18
            Matthew R. Eason, Esq.                        Attorneys for Plaintiff
19          Kyle K. Tambornini, Esq.
            Erin M. Scharg, Esq.                         Telephone: (916) 438-1819
20          Eason & Tambornini, ALC                      Facsimile: (916) 438-1820
            1234 H Street, Suite 200                     Email: @, corn
21          Sacramento, CA 95814
22
             I declare under penalty of perjury under the laws of the State of California that the
23    foregoing is true and correct.

24            Executed this 30th day of May, 2019 at Sacramento, California.

25

26                                                          Elaine M. Blizzard
27
28


                                                Proof of Service
Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 26 of 35




             EXHIBIT C
       Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 27 of 35


SUPERIOR COURT OF CALIFORNIA, COUNTY OF SACRAMENTO                                              FOR COURT USE ONLY
STREET ADDRESS: 720 Ninih STREET

MAILING ADDRESS: 720 Ninth STREET

CITY AND ZIPCODE: Sacramento, CA 55814-1111

BRANCH NAME:     Gordon 0 Schaber Courthouse

PHONE NUMBER:    p113) 874-5522



SHORT TITLE:            Maier vs. See's Candie's Inc.

                     NOTICE OF CASE MANAGEMENT CONFERENCE                                CASE NUMBER:

                                    AND ORDER TO APPEAR                                  34-2019-00254339-CU-O        is



   Hearing Date
   The above entitled action has been set for a case management conference at 08:30 AM on 10/17/2019
   in Department 23 in accordance with California Rules of Court 212. You must be familiar with the case
   and fully prepared to participate effectively in the case management conference.

   Case Management Statement
   Ail poi         dl id serve a case management statement at least 15 calendar days before the case
   management conference. Parties are encouraged to file a single joint case management statement.

   Minimum Requirements
   Prior to the filing of the case management statement, the parties should have done the following:
     -Served all parties named in the complaint within 60 days after the summons has been issued
      -Ensured that all defendants and cross-defendants have answered, been dismissed, or had their defaults entered
     -Met and conferred with all parties as required by CRC 212 (f) to discuss and resolve issues set forth therein.

   Tentative Ruling
   Following Its review of the case management statement(s), the court may determine that a case management
   conference is not necessary.
   To determine whether an appearance is required, the parties must check the court's tentative rulings after 2:00 p.m.
   on the Court day before the Thursday calendar by accessing the court's Internet website at
   ww-w.saccourt.ca.gov
   ease Management Orders
   At the case management conference, the court will consider whether the case should be ordered to judicial
   arbitration or referred to other forms of Alternative Dispute Resolution. Whether or not a case management
   conference is held, the court will issue a case management order shortly after the scheduled conference date,

   Service of Case Management Notice
   Unless otherwise ordered by the court, plaintiff shall serve a copy of this notice on any party to the complaint
   appearing after the court issued this notice. The cross-complainant shall have the same obligation with respect to
   the cross-complaint,

   Certification Filed in Lieu of Case Management Statement
   If parties hi the action file a certification on a form provided by the court at least 15 calendar days prior to the date of
   the case management conference that the case is short cause (five hours or less of trial time), that the pleading
   stage is complete and that the case will be ready for trial within 60 days, the case will be exempted from any:further
   case management requirements and will be set for trial within 60-120 days. The certification shall be flied In lieu of a
   case management statement.




                                  NOTICE OF CASE MANAGEMENT CONFERENCE AND ORDER TO APPEAR                                 Page: 1
      Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 28 of 35


Compliance
Failure to comply with this notice or to appear at the case management conference may result in the imposition of
sanctions (including dismissal of the case, striking of the answer, or payment of money).

Continuances
Case management conference will not be continued except on a showing of good cause. If your case management
conference is continued on motion or by the court on its own motion all parties shall file and serve a new case
management statement at least 15 calendar days before the continued case management conference.



Dated; 04/15/2019

                                                                     Kevin Culhane, Judge of the Superior Court




                                                                                                              P4Em: 2
                    NOTICE OF CASE MANAGEMENT CONFERENCE AND ORDER TO APPEAR
          Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 29 of 35


                    ti
                             SUPERIOR COURT OF CALIFORNIA
                                         COUNTY OF SACRAMENTO
                                     SACRAMENTO, CALIFORNIA, 95814
                                                     916-874-5522
                                              WWW.SACCOURT.CA.GOV



                                  Ai TERNATIVE DISPUTE RESOLUTION
                                        1NFORMAHON PA-C-KAGE
Recognizing that many civil disputes can be resolved without the time and expense of traditional civil litigation, the
Superior Court of California, County of Sacramento (Sacramento County Superior Court), strongly encourages parties in
civil eases to explore and pursue the use of Alternative Dispute Resolution.

What is Alternative Dispute Resolution?

Alternative Dispute Resolution (ADR) is the general term applied to a wide variety of dispute resolution processes which
are alternatives to lawsuits. Types of ADR processes include:

a     Arbitration                            Private judging                      o    Mini-trials
e     Mediation                              Neutral evaluation                   e    Negotiation and hybrids of these
•     Settlement Conferences                                                           processes

All ADR processes offer a partial or complete alternative to traditional court litigation for resolving disputes. At the present


What are the advantages of using ADR?

ADR can have a number of advantages over traditional court litigation.

    • ADR can save time. Even in a complex case, a dispute can be resolved through ADR in a matter of months or
      weeks, while a lawsuit can take years.

      AUR can save money. By producing earlier settlements: ADR can save parties and courts money that might
      otherwise be spent on litigation costs (attorneys fees and court expenses.)

    • ADR provides more participation. Parties have more opportunity ,with AOR to express their own interests and
      concerns, while litigation focuses exclusively on the parties' legal rights and responsibilities.

    • ADR provides more control and flexibility. Parties can choose the ADR process most appropriate for their
      particular situation and that will best serve their particular needs.

           can. reduce stress. and provide greater sa.tisfection. ADR encourages cooperation and communication, while
      discouraging the adversarial atmosphere found in litigation. Surveys of disputants who have gone through.ADR have
      found that satisfaction with ADR is generally high, especially among those with extensive ADR experience:

Arbitration and Mediation

Although there are many different types of ADR processes, the types most commonly used to resolve disputes in
California state courts are Arbitration and Mediation. The Sacramento County Superior Court currently offers pre-
screened panelists with experience and training in each of the following areas.

Arbitration. An Arbitrator hears evidence presented by the parties, makes legal rulings, determines facts and makes an
Arbitration award. Arbitration. awards may be entered as judgments in. accordance. with.the. agreement of the.parties_orr
where there is no agreement, in accordance with California statutes. Arbitration can be binding if the parties so agree in
writing. if there is no such agreement, either party can reject the Arbitration award and request a trial.




                                        Alternative Dispute Resolution information Package
 CV\E-100 (Rev 01.01.14)                                                                                 Page 1 of 3
         Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 30 of 35

                                                                 Superior Court of California, County of Sacramento
                                                                                                  Case Pvianagernent

Mediation. Mediation is a voluntary, informal', confidential process in which the Mediator, a neutral third party, facilitates
settlement negotiations, The Mediator improves communication by and among the parties, helps parties clarifyfacts,
identify legal issues, explore options and arrive at a mutually acceptable resolution of the dispute.

Litigants are encouraged to use an ADR process as early in the case as circumstances permit. All appropriate cases will
be reviewed for referral to ADR at the Case Management Conference(CMC).


                              ADR Procedures for the Sacramento County Superior Court
Upon filing a complaint or cross-complaint, the plaintiff/cross-complainant must acquire this information package from the
Court's Website, http://wwmeaccourt.ca.gov; orthe Superior Court Clerk. Plaintiff is requiredto include the ADR
Information Package when he or she serves the Complaint on the Defendant.

The court's ADR Panel' List is available on-line at http://vvww,saccourt.ca.gov or may be obtained at the Civil Filing
Counter at the Gordon D. Schabe,r Sacramento County Courthouse, 720 Ninth Street, Room 101, Sacramento, CA
95814.

Mediation.
All parties to the dispute may voluntarily agree to submit the case to a neutral Mediator, either through a court-. .
appointment or through a private arrangement. The parties .may-choose either of the following Mediation choices:

        Private Mediation. Parties to a civil action agree to mediate their dispute with a Mediator of their choice
        without court assistance. The cost of Mediation must be borne by the parties equally unless the parties
        agree otherwise. Parties will be charged an amount as set by the Mediator (refer In the ADR Pphel 1
        for current rates},

        Court Mediation. Upon stipulation of the parties, a Mediator and alternate Mediator will be selected from
        the court-approved list of neutrals (ADR Panel List). The court will confirm the selected Mediator and
        notice parties by mail.

        The Mediator is then responsible for contacting the parties to confirm a date, time, and place for
        Mediation, Mediators on the court's approved ADR Panel List have agreed to provide up to three (3)
        hours of pro-bono Mediation. In the event the Mediation extends beyond 3 hours and parties determine it
        would be beneficial to continue the Mediation process; the parties will independently be responsible for
        compensating the Mediator in an amount as set by the Mediator.

UNLIMITED CIVIL CASES
   O A Stipulation and Order to Mediation - Unlimited Civil Cases, Form CV1E-MED-179 (see attached) may be filed
      with the court at any time up to 1-5 calendar days prior to the Case Management Conference,

    •    If the parties do not stipulate to Mediation prior to their CMC, they may indicate their willingness to stipulate to
         Mediation at the CMC. In that event, parties must submit a Stipulation and Order to Mediation - Unlimited Civil
         Cases within 14 calendar days after their CMC.

    O    A Mediation Statement must be filed with the Case Management Statement.

LIMITED CIVIL CASES
    O Parties may select and conduct voluntary Private Mediation without notification to the Court.

         Parties may stipulate to court mediation by filing a Stipulation and Order to Arbitration/Mediation - Limited Civil
         Cases form (CV\E-203) at any time after the filing of the Limited Civil Case Status Memorandum form (CV\E-202).
         This form is located on the court's website athttp://www.saccourt.ca.gov, A Stipulation and Order to
         Arbitration/Mediation - Limited Civil Cases MUST be filed concurrently or subsequent to a Limited Civil Case
         Status Memorandum.




                                        Alternative Dispute Resolution Information Package
 CV\E-100 (Rev 01.01.14)                                                                                Page 2 of 3
        Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 31 of 35

                                                                     Superior Court of California, County of Sacramento
                                                                                                      Case Management



Arbitration
UNLIMITED CIVIL CASES
        Plaintiff may elect, the parties may stipulate, or the judge may Order the case to Arbitration. Parties will be asked
        to select an Arbitrator and three alternate Arbitrators from the court's ADR Panel List_ The court will send a
        Notice of Appointment and an appropriate Order to Arbitration to all.parties.

    •   Arbitrations are conduoted pursuant to California Rules of Court, rules 3.810 through 3.830, and Local Rules •
        Chapter 2, Part 5. Unless otherwise stipulated, an Award of Arbitrator is not binding upon the parties provided
        that they file a timely Request for Trial De Novo pursuant to California Rules of Court, rule 3,826. Upon- the filing
        of a timely Request for Trial De Novo, the case will proceed to a Trial-Setting Conference. If no timely Request
        for Trial De Novo is filed, judgment based upon the Award of Arbitrator will be entered pursuant to California
        Rules of Court, rule 3.827.

LlMiTED CIVIL CASES
Arbitration may occur in a limited civil case under the following circumstances:
    • When all parties stipulate to arbitration pursuant to Code of Civil Procedure section 1141.12. A stipulation for
         arbitration shall be filed using the Court's local form, Stipulation and Order to Arbitration/Medlation - Limited Civil
         Cases form (C\AE-203.). A Stipulation and Order to ArbitrationiMediation - Limited Civil Cases MUST be filed
         concurrently or subsequent to a Limited Civil Case Status Memorandum form (CV\E-202).

    •   When plaintiff elects to refer the case to judicial arbitration. A written election by the plaintiff to submit an action or
        oroo.eedino to arbitration shall he filed !mind the riniirt'P Inral fnrrn. I irnitPri r.ittil           MraninePrtr4, 11, 1 ferm

        (C   E-202).

Additional information
For additional information regarding the Court's ADR program, please go to the Court's website
littp://www.saccourt.ca.gov.




                                          Alternative Dispute Resolution information Package
 CV\E-100 (Rev 01.01.14)                                                                                      Page 3 of 3
                                                                                                                                                     SUM-100
                 Case 2:19-cv-01004-MCE-EFB
                                 SUMMONS Document 1 Filed 05/31/19 Page    32USEofONLY
                                                                    poi COURT       35
                                                                                                                       (SOLO PARA USO OE LA CORTE)
                                       (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
L'A VISO AL DEMANDADO):                                                RECEIVED
See's Candies, Inc. and Does 1100, inclusive
                                                                   MAY -- 6 2019
YOU ARE BEING SUED BY PLAINTIFF:  HUMAN RESOURCES
    ESTA DEMANDANDO EL DEMANDANTE):
Jeanie Maier

 NOTICE' You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the CaliforriialCourts
 Online Self-Help Center (wwwcourtinfo.ce.goviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, arid property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service, If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawheipcalifomia.org), the California Courts Online Self-Help Center
 (www.courtinfo,ca.goviseIthelp), or by contacting your local court or county bar association. NOTE The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss tine case.
 iAVISOI Lo han demanded°. Si no responde dentro de 30 dfas, la corte puede deckfir en su contra sin escucher su version. Lea la Informacion a
 contineaci6n.
     'None .30 DIAS DE CALENDARIO despeas de que Is entreguen esta citation y papeles legates pare presenter una respuesta par escri/p en este
 cone y /lacer quo se entregue una copia al demandante. Una carte o one Ilemada telefonica no Jo protegen. Su respuesta per omit° tiene.qUe ester
 en forrrrato legal correct° si doses qua procesen se case en la code. Es posible•que. haya un formulano que..usted puede user pare su respuesta_
 Puede encontrar estos formularies de la code v mas lnformackin an al                                                ..7.2 3ITT.M$2
                                                                                         11!!!'l41 HT (TT COHT.T. HT 1                              ; is
 bibliotece de /eyes de su condado o en fa coda que Ie qua de mss cerca. St no puede pager la mote do presentee/6n, pida al secretan'o de la corte
 quo Is do on formulario de exencibn de pogo do cuotas. Si no presenta su respuesta a tiempo, puede perder el caso per Incumplimiento ylo code le
 podia guitar su sueldo, diner° y bienes sin mss advertencia.
    Hay elms requisites legates. Es recomendable que flame a on abogado inmediatamente. Si no conoce a un abogado, puede fiamara un sorvicio de
 mmisiOn a abogados. Si no puede pager a en abogado, es pastille que cumpla con los requisites pare ohterrer servicies legates gratuitos de tin
 programa de servicies legates sin fines de lucre. Puede encontrar estos gropes sin fines de fuer° en et sitio web de California Legal Services,
 (wvvw,lawhelpcalifomia.org), en el Centro do Ayuda de las Codes de California, (www.sucorte.ca,gov) o poniandose en contacto con /a code el
 calegio de abogados locales. AVISO: Por lay. la code tiene derecho a reclamar fas orioles y los costos exentos por imponer un gravamerksobre
 oualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o one concesien de arbitraje en un caso do derecho                   Tlene que
 pager el gravamen de /a corte antes de quo /a code pueda desechar et case.
The name and address of the court is:
(El nombre y direcClon de la carte es):                                                                      wrrtrf9s-00254339
Sacramento Superior Court
720 9th Street
Sacramento, CA 95814
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
  nombre, la direction y el nOrnero de telefono del abpgade del demandante, o del demandante due no liens abogado, es):
Matthew R. Eason 160148 Eason & Tambornini, A Law Corporation
1234H Street, Suite 200.(916) 438-1819
Sacramento, CA 95814
DATE:
                               i I
                                                                      Clerk, by
                                                                                                                           L. KENNEDY
                                                                                                                                                             Deputy
(Fecha)                          i                                     Secreted())                                                                          (Adjunto
?For proof of serves f this summons, use Proof of Sery ce of Summons (form POS-0 ).)
(Para prueba de entrega de este citation use el formulano Proof of Service of Summons, (POS-0/0)).
 ISEALI
                                   NOTICE TO THE PERSON. SERVED: You are served
                                   1. at as an individual defendant.
                                   2.         111
                                          as the person sued under the fictitious name of (specify):


                                          3, tj  on behalf of (specify): rt5   Conde .r IN c
                                             under:      Lid
                                                           CCP 416.10 (corporation)                                        CCP 416.60 {minor)
                                                           CCP 416.20 (defunct corporation)                                CCP 416.70 (conservatee)
                                                           CCP 416.40 (association or partnership)                         CCP 416.90 (authoried person)
                                                      I,   other (specify):
                                          4. 1:3 by personal delivery on (date):
                                                                                                                                                              Page 1 of 1
Form Adopted rqr Mendplor Use                                                                                                    Coda of Civil Procedure §§ 412.20, 465
 Judicial Council of Calif° la nr -B' I E.ssential
 SUM-100 tRev. July 1, 2009)            r-^,
                               zeb.com                                                                                                            ww.courtinfaca.gav
                                                                                                                MAIER, JEANIE
                                                                                                                                                               ‘..nri-U7U
'`ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                  FOR COURT USE ONLY
___ Matthew R. Eason Case160148
                             2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 33 of 35
    Eason & Tambornini, A Law Corporation
    1234 H Street Suite 200.
    Sacramento, CA 95814
         TELEPHONE NO.: (916) 438-1819       FAx No.: (916) 438-1820
    ATTORNEY FOR (Name): flaintiff

     SUPERIOR COURT OF CALIFORNIA, COUNTY OF Sacramento
         STREET ADDRESS:         720 9th Street                                                             FILED/ENDORSED

                                                                                                               1
        MAILING ADDRESS:
       CITY AND ZIP CODE:     Sacramento, CA 95814
             BRANCH NAME:     Sacramento Superior Court District                                                       APR 1 2 2019
      CASE NAME:             Maier V. See's Candies, Inc.
                                                                                                            By.            L. Kennedy
   CIVIL CASE COVER SHEET
 La Unlimited    Limited         u
                                                                  Complex Case Designation
                                                                 tjj Counter       (=I Joinder
                                                                                                                                                                   39
          (Amount          (Amount
                                                                                                            JUDGE:
          demanded         demanded is                       Filed with first appearance by defendant
          exceeds $25,000) $25,000 or less)                      (Cal. Rules of Court, rule 3.402)          DEPT.:

                                        items 1-6 below must be completed (see instructions on page 2).
 1    Check one box below for the case type that best describes this case:
      Auto Tort                                        Contract                                 Provisionally Complex Civil Litigation
          Auto (22)                                         Breach of contract/warranty (06)    Cal. Rules of Court, rules'3.400-3.403)
          Uninsured motorist (46)                           Rule 3.740 collections (09)              Antitrust/Trade regulation (03)
                                                            Other collections (09)                   Construction defect (10)
      Other PI/PD/WD (Personal Injury/Property
                                                            Insurance coverage (18)                  Mass tort (40)
      Damage/Wrongful Death) Tort
                                                            Other contract (37)                      Securities litigation (28)
          Asbestos (04)
                                                                                                     Environmental/Toxic tort (30)
          Product liability (24)                       Real Property
                                                                                                     Insurance coverage claims arising from the
          Medical malpractice (45)                               La
                                                            Eminent domain/Inverse
                                                                                                     above listed provisionally complex case
           Other Pi/PD/WD (23)                              condemnation (14)
                                                                                                     types (41)
      Non-PI/PD/WD (Other) Tort
          Business tort/unfair business practice (07)
          Civil rights (08)                         .
                                                                 8
                                                            Wrongful eviction (33)
                                                            Other real property (26)
                                                       Unlawful Detainer
                                                                                                Enforcement of Judgment
                                                                                                        0
                                                                                                     Enforcement of judgment (20)


                                                                                                        8
          Defamation (13)                                   Commercial (31)                     Miscellaneous Civil Complaint
          Fraud (16)                                        Residential (32)                         RICO (27)
          Intellectual property (19)                        Drugs (38)                               Other complaint (not specified above) (42)
           Professional negligence (25)
                                                       Judicial Review                          Miscellaneous Civil Petition
           Other non-PI/PDNVD tort (35)
      Employment
          Wrongful termination (36)
                                                            Asset forfeiture (05)
                                                            Petition re: arbitration award (11)
                                                            Writ of mandate (02)
                                                                                                        8
                                                                                                     Partnership and corporate governance (21)
                                                                                                      Other petition (not specified above) (43)

          Other employment (15)                             Other judicial review (39)

2. This case       l=j is         all is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
      factors requiring exceptional judicial' management:
      a.
      b.
                Large number of separately represented parties
                Extensive motion practice raising difficult or novel
                issues that will be time-consuming to resolve
                                                                       d.
                                                                       e.          a
                                                                               Large number of witnesses
                                                                               Coordination with related actions pending in one or more courts
                                                                               in other counties, states, or countries, or in a federal court
      c. 'ED 'Substantial amount of documentary evidence                       Substantial postjudgment judicial supervision
3.    Remedies sought (check all that apply): a. VA monetary b.•           nonmonetary; declaratory or injunctive relief c.          punitive      La
4.    Number of causes of actionissecify): FO
5.    This case           isLa       iK
                                      ni is not     a class action suit.
6,    If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)

   April 10, 2019
Date:
MATTHEW R. EASON
                                      (TYPE OR PRINT NAME)                                         (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)

                                                                              NOTICE
     • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
       underthe Probate Code, Family Code, or Welfare and Institutions' Code). (Cal..Rules of Court, rule 3.2.20.) Failure to file may result
       in sanctions.
     • File this cover sheet in addition to any cover sheet required by local court rule.
     • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
     • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                               Page 1 of 2

awn Ad     pled for ForiPiatorX Use   nil' 1 Essential            CIVIL CASE COVER SHEET                             Cal. Rules gf Court, rules 2.30 3 220 a4004.403 3.74.0:
                                                                                                                           Cal. Standards of Judicitil ArenrniseetIon std. 3.10
Pti-811131prev.djuotly 1, 2001                                                                                                                           twee. courlinhica.gov
                                                                                                              IvIAIER, JEANIE
                            Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 34 of 35
                                                                                                                                         CM-010
                                           INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to, compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest•andattomey's fees, arising from atransaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3,740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules; unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases.In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex .under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                              CASE TYPES AND EXAMPLES
Auto Tort                                         Contract
                                                     ,Breach of ContractANarranty,(06)               Provisionally ComplexCivIl Litigation (Cal.
   Auto (22)-Personal Injury/Property                                                                Rules of Court Rules 3.400-3.403)
       Damage/Wrongful Death                              Breach of Rental/Lease
                                                               Contract (not unlawful detainer          Antitrust/Trade Regulation (03)
   Uninsured Motorist (46) (if the                                                                       Construction Defect (10)
       case Involves an uninsured                                   or wrongful eviction)
                                                          Contract/Warranty Breach-Seller                Claims Involving Mass Tort (40)
       motorist claim subject to                                                                         Securities Litigation (28)
       arbitration, check this item                            Plaintiff (not fraud or negligence)
                                                          Negligent Breach of Contract/                  Environmental/Toxic Tort (30) .
       instead of Auto)                                                                                 Insurance Coverage Claims"
                                                               Warranty ,       •
Other PI/PD/WD (Personal Injury!                          Other Breach of Contract/Warranty                  (arising from provisionally complex
                                                                                                             case type listed above) (41)
Property Damage/Wrongful Death)                       Collections (e.g., money owed, open
Tort                                                      book accounts) (09)                        Enforcement of Judgment
    Asbestos (04)                                         Collection Case-Seller Plaintiff               Enforcement of Judgment (20)
        Asbestos Property Damage                          Other Promissory Note/Collections '                Abstract of Judgment (Out of
        Asbestos Personal Injury/                              Case                                               County)
               Wrongful Death                         Insurance Coverage (not provisionally                  Confession of Judgment (non-
    Product Liability (not asbestos or                    complex) (18)                                           domestic relations)
        toxic/environmental) ,(24)                        Auto Subrogation                                   Sister State Judgment
    Medical Malpractice (45)                              Other Coverage                                     Administrative Agency Award
        Medical.Malpractice-                          Other Contract (37)                                        .(not unpaid taxes)
             Physicians & Surgeons                         Contractual Fraud                                 Petition/Certification of Entry of
        Other Professional Health Care                    Other Contract Dispute                                  Judgment on Unpaid Taxes
            Malpractice                           Real Property                                              Other Enforcement of Judgment
    Other PI/PD/WD (23)                               Eminent Domain/Inverse                                      Case
          Premises Liability (e.g., slip                  Condemnation (14)                          Miscellaneous Civil COmplaint
             and fall)                                Wrongful Eviction {33)                            RICO (27)
      - Intentional Bodily Injury/PDIVVD              Other Real Property (e.g., quiet title) (26)       Other Complaint (not specified
              (e.g., assault, vandalism)                  Writ of Possession.of Real Property                above) (42)
         Intentional Infliction of                        Mortgage Foreclosure                               Declaratory Relief Only .
              Emotional Distress                           Quiet Title                                       Injunctive Relief Only (non-
         Negligent Infliction of                          Other Real Property (not eminent                        harassment)
              Emotional Distress                          domain, landlord/tenant, or                        Mechanics Lien
        'Other PI/PD/WD                                    foreclosure)                                      Other Commercial Complaint
Non-PI/PD/WD (Other) Tort                                                                                         Case (non-tortMon-complex)
                                                  Unlawful Detainer                                          Other Civil Complaint
   Business Tort/Unfair Business                      Commercial (31)
     • Practice (07)                                                                                              (non-tort/non-complex)
                                                      Residential (32)
   Civil Rights (e.g., discrimination,                Drugs (38) (if the case Involves illegal       Miscellaneous Civil Petition
           false arrest) (not civil                        drugs, check this item; otherwise,            Partnership and Corporate
           harassment) (08)                               report as Commercial or Residential)               Governance (21)
   Defamation (e.g., slander, libel)                                                                     Other Petition (not specified
         (13)                                     Judicial Review                                            above) (43)
   Fraud (16)                                         Asset Forfeiture (05)                                  Civil Harassment
   Intellectual Property (19)                         Petition Re: Arbitration Award (11)                    Workplace Violence
   Professional Negligence (25)                       Writ of Mandate (02)                                   Elder/Dependent Adult
         Legal Malpractice                                 Writ-Administrative Mandamus                           Abuse
                                                           Writ-Mandamus on Limited Court                    Election Contest
          Other Professional Malpractice                      Case Matter
         (not medical or legal)                                                                              Petition for Name Change
                                                           Writ-Other Limited Court Case                     Petition for Relief from Late
   Other Non-PUPD/WD Tort.{35)                                Review                                              Claim
Employment                                            Other Judicial Review (39)                             Other Civil Petition
   Wrongful Termination (36)                               Review of Health Officer Order
   Other Employment (15)                                   Notice of Appeal-Labor
                                                               Commissioner Appeals
cm.pio pod. July i, 20071
                            rm.- !Essential                 CIVIL CASE COVER SHEET                                                         Page 2 of 2

                                                                                                      MAIER, JEANIE
     Case 2:19-cv-01004-MCE-EFB Document 1 Filed 05/31/19 Page 35 of 35


 1                                          PROOF OF SERVICE

 2           I am employed in the County of Sacramento, State of California. I am over the age of
      eighteen years and not a party to the within action; my business address is Jackson Lewis P.C., 400
 3    Capitol Mall, Suite 1600, Sacramento, California 95814.

 4           On May 31, 2019, I served the within:
 5    DEFENDANT SEE'S CANDIES, INC.'S NOTICE OF REMOVAL OF CIVIL ACTION
 6    on all interested parties in said action, through their attorneys of record as listed below, by placing
      a true and correct copy thereof, addressed as shown below, by the following means:
 7
              PERSONAL SERVICE - by personally delivering a true and correct copy thereof to the
 8            person at the address set forth below, in accordance with Code of Civil Procedure section
              1011(a).
 9
              MAIL - by placing a true and correct copy thereof enclosed in a sealed envelope with
10            postage thereon fully prepaid for deposit in the United States Post Office mail box, at my
              business address shown above, following Jackson Lewis P.C.'s ordinary business practices
11            for the collection and processing of mail, of which I am readily familiar, and addressed as
              set forth below. On the same day correspondence is placed for collection and mailing, it is
12            deposited in the ordinary course of business with the United States Postal Service.
              OVERNIGHT DELIVERY - by depositing a true and correct copy thereof enclosed in a
13            sealed envelope with delivery fees thereon fully prepaid in a box or other facility regularly
              maintained by Golden State Overnight Delivery Services or delivering to an authorized
14            courier or driver authorized by Golden State Overnight Delivery Services to receive
              documents, addressed as set forth below.
15
              E-MAIL OR ELECTRONIC TRANSMISSION - Based on a Court order or on an
16            agreement by the parties to accept service by e-mail or electronic transmission, I caused the
              document(s) described above to be sent from e-mail address        @jacksonlewis.com to the
17            persons at the e-mail address(es) listed below. I did not receive, within a reasonable time
              after the transmission, any electronic message or other indication that the transmission was
18            unsuccessful.

19                   Matthew R. Eason, Esq.                 Attorneys for Plaintiff
                     Kyle K. Tambornini, Esq.
20                   Erin M. Scharg, Esq.                   Telephone: (916) 438-1819
                     Eason & Tambornini, ALC                Facsimile: (916) 438-1820
21                   1234 H Street, Suite 200
                     Sacramento, CA 95814
22
              I declare under penalty of perjury under the laws of the State of California that the foregoing
23    is true and correct, and that this declaration was executed on May 31, 2019 at Sacramento,
24    California.

25                                                   /s/ Elaine M. Blizzard
                                                        Elaine M. Blizzard
26

27

28


                                              PROOF OF SERVICE
